Name: Commission Regulation (EC) No 1525/2002 of 26 August 2002 amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94
 Type: Regulation
 Subject Matter: animal product;  economic geography;  tariff policy;  European construction
 Date Published: nan

 Avis juridique important|32002R1525Commission Regulation (EC) No 1525/2002 of 26 August 2002 amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94 Official Journal L 229 , 27/08/2002 P. 0010 - 0010Commission Regulation (EC) No 1525/2002of 26 August 2002amending Regulation (EC) No 1899/97 laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1899/97(2), as last amended by Regulation (EC) No 1043/2001(3), lays down the rules for applying the arrangements provided for in the Europe Agreements in the poultrymeat and egg sectors.(2) Council Regulation (EC) No 1408/2002 provides for the direct management on entry into the territory of the European Union of quotas of certain products in the poultrymeat and egg sectors originating in Hungary at a reduced rate of customs duty.(3) As a result, management of those quotas by means of licences should be discontinued.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1899/97 is amended as follows:1. in Article 1, the first paragraph is replaced by the following: "All imports into the Community under the arrangements provided for by Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 of products covered by Annex I to this Regulation shall be subject to presentation of an import licence.";2. part A of Annex I is deleted.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 205, 2.8.2002, p. 9.(2) OJ L 267, 30.9.1997, p. 67.(3) OJ L 145, 31.5.2001, p. 24.